IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THE HONORABLE WALLY SCOTT,                 :   No. 7 MAL 2022
MAYOR OF THE CITY OF READING,              :
                                           :
                   Petitioner              :   Petition for Allowance of Appeal
                                           :   from the Order of the
                                           :   Commonwealth Court
             v.                            :
                                           :
                                           :
CITY OF READING CHARTER BOARD,             :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of June, 2022, the Petition for Allowance of Appeal is

DENIED.